Citation Nr: 1616741	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  14-02 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1. Entitlement to service connection for sleep apnea.

2. Entitlement to an initial compensable disability rating for service-connected hemorrhoids.  


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1978 to October 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2012 and June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manilla, the Republic of the Philippines.  

The issue of entitlement to service connection for hepatic steatosis (also claimed as fatty liver) has been raised by the record in a May 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1. The Veteran's mild obstructive sleep apnea did not have onset during service and is not otherwise etiologically related to his in-service history of snoring.  

2. From April 5, 2013, the Veteran's service-connected hemorrhoid disorder has been manifested by small to moderate external hemorrhoids resulting in occasional pain, tenderness, and bleeding, resulting in no more than mild to moderate symptomatology.  


CONCLUSIONS OF LAW

1. The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).  

2. The criteria for an initial compensable rating for service-connected hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.114, Diagnostic Code 7336 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015). Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in August 2011 and June 2013.  Further, the Veteran has not raised issue with the notification provided in this matter.  

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1). VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim. 38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The RO has obtained the Veteran's VA treatment records, private treatment records, reports of adequate VA examinations, service treatment records, military personnel records, and statements from the Veteran, his spouse, and multiple fellow service-members.  Hence, the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).    




Service Connection

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

The Veteran has a present diagnosis of mild obstructive sleep apnea.  He argues that his sleep apnea had onset during active service.  In support of this, he has submitted multiple statements from his spouse and his fellow service members attesting to his snoring during active service.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that a lay person is competent to report observable symptomatology of an injury or illness).  Therefore, the question presently before the Board is whether the Veteran's presently diagnosed condition is etiologically related to his in-service incidents of snoring.  

In support of his claim, the Veteran has submitted a diagnostic polysomnography report dated in November 2012 which gives a diagnosis of mild obstructive sleep apnea.  That report does not comment on any possibly etiology or date of onset of the Veteran's condition.  A statement from fellow service member M.A. states that the Veteran was observed to snore excessively between 1990 and 1992.  A statement from fellow service member R.P. states that between 1995 and 1998, the Veteran was observed to snore extremely loudly.  A statement from a fellow service member M.D. states that he observed the Veteran snoring while stationed together between 1995 and 1998.  A statement from fellow service member M.Y. states that he witnessed the Veteran snoring loudly in July 1991, and also in 2002, after the Veteran was separated from service.  The Veteran's spouse has also attested to a history of snoring.  

A review of the Veteran's service treatment records do not reveal any history of snoring or other sleep troubles.  Upon separation from service in 1998, the Veteran submitted for a separation physical examination at which time he denied frequent trouble sleeping.  At various periods throughout service, he also answered "no" to the question of whether or not he experienced frequent trouble sleeping.

In November 2013, the RO obtained a medical opinion with regard to the etiology of the Veteran's obstructive sleep apnea.  After a review of the Veteran's complete medical record, the examiner stated that the Veteran's obstructive sleep apnea was less likely than not incurred in or caused by an incident of active service.  In support of this opinion, the examiner refers to a number of factors including the Veteran's retirement physical at which time he denied sleep issues, his denial of sleep issues through his service treatment records, his weight both during and after service, his date of initial diagnosis, and his history of symptoms beginning in 2011.

In light of the above, the Board finds that the criteria for service connection for sleep apnea have not been met. Particularly, the Board finds persuasive the November 2013 VA medical opinion which was made following a thorough review of all evidence of record and cites to known medical principles.  

The Board recognizes the Veteran's opinion, as well as the statements he submitted from others regarding his snoring during service.  Neither the Veteran nor any of the others are shown to have medical expertise.   As to non-expert or lay opinions with regard to diagnoses or a relationship of a condition to service ("nexus"), whether such opinions are competent evidence depends on the question at issue and the particular facts of the case.  

Although it is error to categorically reject a non-expert nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.  

In that earlier decision, the Federal Circuit stating as follows:  "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. 

Here, whether sleep apnea had onset during service, based upon the Veteran snoring, is not a simple question.  It is commonly known that not all persons who snore have sleep apnea.  Rather, addressing the onset of his sleep apnea, under the facts of this case, requires medical expertise.  As such, the Board concludes that the Veteran's statements and those of other laypersons regarding onset of his sleep apnea during service are not competent evidence.  

In conclusion, after a careful review of the entire record, because the weight of the evidence is against a finding of a nexus between the Veteran's sleep apnea, and his in-service history of snoring, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection.  38 C.F.R. §§ 3.303, 3.304.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet App. 49 (1990); 38 C.F.R. § 3.102.



Disability Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2015).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Where, as in the case of the Veteran's hemorrhoids, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of staged ratings are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).   Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2015).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015).  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings." See Fenderson, supra; Hart v. Mansfield, 21 Vet. App. 505 (2008).  

In a June 2013 rating decision, the RO granted service connection for hemorrhoids and assigned a noncompensable rating due moderate symptoms.  He argues in favor of a higher rating for that disability.

Under the Diagnostic Code, hemorrhoids, either external or internal, are assigned a noncompensable rating for mild or moderate symptoms.  A 10 percent rating is assigned for hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  A 20 percent disability rating is assigned for hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  38 C.F.R. 4.114, Diagnostic Code (DC) 7336 (2015).  

The evidence of record includes a May 2013 VA examination at which time the Veteran was found to have mild to moderate external hemorrhoids with occasional pain, tenderness, and bleeding.  The Veteran's hemorrhoids were not large, thrombotic or irreducible.  They did not have excessive redundant tissue evidencing frequent recurrences.  There was no persistent bleeding or secondary anemia.  There were no fissures.  He had occasional pain accompanying a hemorrhoid.  A pinkish papule over the nine o'clock position, approximately 3 cm from the anus was noted, without bleeding.  No scars were observed.  No other physical findings, complications, conditions, signs or symptoms were noted.  Mild impact was expected on physical and sedentary work.  

In his VA Form 9 (Appeal to the Board of Veterans' Appeals), the Veteran reasserted that he experiences bleeding during a recurrence of his hemorrhoids, but asserted that his condition was not evaluated during an active episode.

On review, the Board finds that for the entire initial rating period from April 5, 2013, the Veteran's service-connected hemorrhoid disability has been manifested by mild to moderate internal and external hemorrhoids with occasional pain, tenderness, and bleeding, and therefore has been appropriately rated as noncompensable.  Although the Board acknowledges the Veteran's statement that his hemorrhoid have included regular bleeding, the medical evidence of record does not support a finding that his hemorrhoids are large, thrombotic, irreducible, or include excessive redundant tissue showing frequent recurrences.  Neither is there any evidence of hemorrhoids with persistent bleeding with secondary anemia or fissures.  To the extent that the Veteran reports bleeding during active versus inactive phases, the Board notes that bleeding itself is not a basis for a higher rating.  Rather, the criteria that refer to bleeding refer to persistent bleeding with anemia or fissures.  If bleeding itself was sufficient for a higher rating there would be no reason for the language "with anemia."  In short, the evidence shows that the Veteran's hemorrhoids have never resulted in manifestations that approximate the criteria for a compensable rating.  

Accordingly, the Board finds that since the date of service connection, the Veteran's hemorrhoid disability has been correctly rated as noncompensable.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7, 4.114, DC 7336 (2015).  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.7.

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2015).

The criteria for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, all symptoms and the level of disability resulting from the Veteran's hemorrhoids are addressed by the criteria found in the rating schedule.  The Veteran's symptoms include the existence of external hemorrhoids with occasional pain, tenderness, and bleeding.  This is consistent with mild or moderate hemorrhoids. Therefore, the first prong of the Thun test is not satisfied.  Additionally, there is no evidence of any related factor as contemplated by the second prong.  Referral for extraschedular consideration is not warranted.

Also considered by the Board is whether the collective effect of his other service connected disability warrants referral for extraschedular consideration.  See Johnson v. Shinseki, 762 F.3d 1362 (Fed. Cir. 2014).  The Veteran is also service connected for lumbar spondylosis, residuals of a stress fracture of the right foot, tinnitus, bilateral sensorineural hearing loss, and epistaxis.  The evidence does not rise to an 


(CONTINUED ON NEXT PAGE)

equipoise level as to a collective effect of his various disabilities that make the schedular standards inadequate with regard to his hemorrhoids.

For these reasons, the Board declines to remand this case for referral for extraschedular consideration.  


ORDER

Entitlement to service connection for sleep apnea is denied.  

Entitlement to a compensable initial disability rating for service-connected hemorrhoids is denied.  


____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


